Citation Nr: 0637921	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-41 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services incurred from October 2 to 4, 2002.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
June 1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Medical Center (MC).


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran was transferred by ambulance from Anderson 
Medical Center, stable and free of pain, to Greenville 
Memorial Hospital on October 2, 2002; he was hospitalized 
there from October 2 to 4, 2002, and underwent cardiac 
catheterization.

3.  Prior authorization was not received for private medical 
services at VA expense.

4.  A VA facility was feasibly available at the time the 
veteran received treatment at Greenville Memorial Hospital 
from October 2 to 4, 2002.


CONCLUSION OF LAW


The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from October 2 to 4, 2002, at 
Greenville Memorial Hospital have not been met. 38 U.S.C.A. 
§§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the VCAA letter sent to the appellant in 
September 2004 complied with statutory notice requirements as 
outlined above in light of the unique nature of the claim for 
payment or reimbursement of unauthorized medical expenses.  
We observe that, while VA's duty to notify and assist has 
been significantly expanded under the VCAA, the United States 
Court of Appeals for Veterans Claims (Court) ruled in Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.

As this case concerns a legal determination of whether the 
veteran is entitled to payment or reimbursement for medical 
expenses under 38 U.S.C.A. § 1703, 1725, & 1728, the 
provisions of the VCAA are not applicable.  The relevant 
provisions to this claim contain their own notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, the 
veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132.

In this case, the veteran was provided with letters dated 
March and May 2004 explaining why his claim was denied.  The 
VAMC also issued a Statement of the Case (SOC) in September 
2004 that informed him of the evidence that VA had considered 
the pertinent laws and regulations, and the reasons and bases 
for the adverse decision.  This SOC cited to the provisions 
of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.120, which govern 
the reimbursement of unapproved emergency care of nonservice-
connected disabilities.  A review the letters and the SOC 
show that the veteran was clearly informed of the reasons and 
bases for the denial, here, because VA facilities were 
feasibly available for his care.  Therefore, the Board is 
satisfied that the VAMC considered the relevance of these 
provisions to the claim.  The veteran was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that he was not stable enough to be 
transferred to a VA facility.  An understanding of this is 
shown by the veteran's statements, wherein he specifically 
argues that VA facilities were too far away for any medical 
transfer.

Additionally, the veteran was informed of his appellate 
rights, to include appearing before VA at a hearing on 
appeal.  The record shows that the veteran requested a 
hearing in December 2004 and again in August 2005.  However, 
he has neglected to keep the VA apprised of his whereabouts.  
The claims folder has documentation reflecting that the 
Veterans Health Administration made several attempts to 
contact the appellant by both mail and phone.  The mailing 
addresses were not current and the phone numbers were 
disconnected.  No forwarding information is available.  In 
connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Accordingly, while VA was 
willing and affirmatively undertook action to accommodate the 
veteran's request, VA is unable to provide the hearing 
requested through no fault of its own.  As such, the Board 
believes that VA's inability to provide a hearing is not a 
violation of its duty to assist, since this duty is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board observes that the relevant private hospital records 
from October 2 to 4, 2002, are associated with the claims 
file along with the VA administrative and medical review of 
eligibility for non-VA emergency care with consideration of 
the Millennium Health Care Act.

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist to the extent feasible.  To the 
extent that VA in anyway has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  See 38 C.F.R. § 20.1102; see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The "harmless error 
doctrine" is applicable when evaluating VA's duty to notify 
and assist).  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As 
noted above, the veteran was clearly aware that in order to 
receive benefits under these provisions he would have to show 
that various criteria were met.  As the veteran is aware of 
the need to submit evidence on this matter and to keep VA 
informed of his whereabouts, further remand merely to tell 
the veteran what he apparently already knows would needlessly 
delay a final decision.

Accordingly, the Board finds that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the veteran's claim.  Appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Payment or Reimbursement for Non-VA Medical Services

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in September 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, there is no evidence that the veteran obtained 
proper prior authorization for payment or reimbursement of 
the private medical expenses he incurred from October 2 to 4, 
2002, at the Greenville Memorial Hospital.

The veteran seeks reimbursement or payment for unauthorized 
medical expenses incurred during private hospitalization from 
October 2 to 4, 2002, at the Greenville Memorial Hospital.  
The veteran contends that VA should pay for his medical 
expenses because he was initially hospitalized at the 
Anderson Area Medical Center for a suspected heart attack, an 
emergent situation, and he was transferred to the Greenville 
Memorial Hospital without having been told he could go to a 
VA facility.  He further argues that the nearest VA facility 
was not feasibly available because it was 125 to 130 miles 
away and because his doctor and medical records were located 
at Greenville Memorial Hospital.

An office note from Upstate Cardiology, P.A., dated October 
1, 2002, shows that the veteran was seen for chest pain.  The 
examiner commented that the veteran needed to have a 
diagnostic cardiac catheterization and possible intervention; 
it was noted that "He is to go to Memorial Hospital for that 
procedure."  On October 2, 2002, the veteran was seen at the 
VA outpatient clinic with complaints of chest pain and he was 
sent to the Anderson Medical Center.  The veteran was 
subsequently transferred by ambulance to the Greenville 
Memorial Hospital.  Medical records show that the veteran was 
pain free and stable.  The appellant underwent cardiac 
catheterization and was discharged on October 4, 2002.

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:

(1) For an adjudicated service-
connected disability;
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) For any disability of a veteran 
who has a total disability permanent 
in nature, resulting from a service- 
connected disability;
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. § Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  Service connection is not in 
effect for any disability, thus he cannot meet the criteria 
of a non- service-connected disability having aggravated a 
service- connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met. See Melson, supra.
In February and March 2004, the VAMC reviewed the veteran's 
request for payment or reimbursement of the unauthorized non-
VA emergency care under the Millennium Health Care Act.  Both 
an administrative and medical review was conducted.  It was 
determined that VA facilities were feasibly available and 
that an attempt to use them beforehand would have been 
reasonable by a prudent layperson.   It was noted that the 
veteran was transferred to Greenville Memorial Hospital at 
his request.

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Upon review of the evidence of record, the Board finds that a 
VA facility was feasibly available at the time the veteran 
was transferred to Greenville Memorial Hospital on October 2, 
2004.  Medical records show that he was stable and pain free.  
Although the veteran was at a VA outpatient clinic that same 
day, the veteran made no attempt to utilize any VA emergency 
care facility.  The veteran acknowledges that the nearest VA 
facility was some distance away, but he does not challenge 
that he was medically capable of making the journey and 
receiving the necessary care or treatment.  The record 
suggests that the veteran chose Greenville Memorial Hospital 
in lieu of VA facilities because his "medical history" and 
medical care providers were affiliated with the private 
hospital.

It has not been shown by any competent medical evidence or 
opinion that the VA hospital was not "available" to provide 
any necessary care for the veteran.

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that VA facilities were feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

In summary, the Board finds that the preponderance of the 
evidence is against payment of reimbursement for the 
unauthorized private medical care incurred from October 2 to 
4, 2002.  The appeal is therefore denied.


ORDER

Payment or reimbursement for the unauthorized medical 
serviced incurred from October 2 to 4, 2002, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


